Name: Commission Decision of 22 December 2006 amending Decision 2005/760/EC as regards certain protection measures in relation to highly pathogenic avian influenza and imports of birds other than poultry into the Community (notified under document number C(2006) 6969) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade policy;  natural environment;  agricultural activity;  international trade
 Date Published: 2007-01-12; 2007-08-24

 12.1.2007 EN Official Journal of the European Union L 7/44 COMMISSION DECISION of 22 December 2006 amending Decision 2005/760/EC as regards certain protection measures in relation to highly pathogenic avian influenza and imports of birds other than poultry into the Community (notified under document number C(2006) 6969) (Text with EEA relevance) (2007/21/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 22(6) thereof, Whereas: (1) Following the outbreak of avian influenza in south-eastern Asia in 2004, caused by a highly pathogenic strain of the virus, the Commission adopted several protection measures in relation to that disease. Those measures included in particular Commission Decision 2005/760/EC of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries for the import of captive birds (4). Commission Decision 2005/760/EC currently applies until 31 December 2006. (2) The European Food Safety Authority (EFSA) Panel on animal health and welfare (AHAW) has adopted on 27 October 2006 a Scientific Opinion on the animal health and welfare risks associated with the import of wild birds other than poultry into the Community (the Opinion). The Opinion became officially available on 14 November 2006. (3) The Opinion has identified a number of areas whereby improvements would significantly reduce any identified health risk related to the import of birds other than poultry. In particular, the Opinion points to the risks of the spreading of viral diseases such as avian influenza and Newcastle Disease via the import of birds other than poultry and identifies possible tools and options which can reduce any identified animal health risk related to the import of these birds. Because this Scientific Opinion will guide the future policy of the EU on the animal health and welfare aspects of these imports, it is important to properly assess the scientific input received by the Commission by giving careful consideration to the conclusions and recommendations laid down in the Opinion, in order to put in place a coherent system for these imports. (4) With regard to the measures laid down in Decision 2005/760/EC, the Commission has started the evaluation of the Opinion immediately after its release and a first analysis of the Opinion and the possible modifications to these measures has taken place during an expert working group meeting in the framework of the Standing Committee on the Food Chain and Animal Health on 14 November 2006 and in the meeting of the Standing Committee on the Food Chain and Animal Health on 27 November 2006. However, in the light of the current world animal health situation regarding avian influenza, in order to allow the Member States as they indicated at the meeting of 27 November 2006 and the Commission, in close cooperation with the Member States, to finalise this evaluation and to prepare the measures to be laid down, the restrictions provided for in Decision 2005/760/EC should be continued for a short transitional period. (5) Decision 2005/760/EC should be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2005/760/EC the date 31 December 2006 is replaced by 31 March 2007. Article 2 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (3) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1); corrected by OJ L 191, 28.5.2004, p. 1. (4) OJ L 285, 28.10.2005, p. 60. Decision as amended by Decision 2005/862/EC.